January 4, 1907. The opinion of the Court was delivered by
This is the second appeal herein (70 S.C. 274, 49 S.E., 871), and involves the constitutionality of the act relating to the books of cotton buyers. Paragraph one of the complaint alleges the corporate existence of the defendant; paragraph two alleges that the plaintiff is the owner of certain land, which he rented to W.K. McDowell for agricultural purposes; and paragraph three alleges that McDowell sold to the defendant one bale of cotton of the value of forty-five dollars, on which the plaintiff held a lien for his rent. The other allegations are contained in paragraphs four and five, which are set out in full, as there was a motion to strike out certain portions thereof, to wit:
"That soon after the sale of the said cotton to the defendant by the said W.K. McDowell, the plaintiff notified the *Page 566 
defendant that he held a lien on the said cotton for rent, and requested and demanded of the defendant the possession of the said cotton; and, also, demanded of the defendant an inspection of its books, wherein is kept a record of all cotton bought from the initial seller, which demand and request the defendant wilfully, maliciously, and in wanton disregard of the rights of the plaintiff, and in open violation of the laws of South Carolina, refused. That the plaintiff then applied to magistrate John M. Hudgens for a warrant of seizure against the said cotton, which warrant was duly and regularly issued direct to the sheriff of Laurens County, S.C. That the said sheriff, by his duly and legally appointed deputy, went to the office of the defendant in the city of Laurens, S.C. for the purpose of executing the said warrant of seizure, and demanded of the president and secretary of the defendant an inspection of its books, wherein is kept a record of all cotton bought by the defendant from the initial seller; but the defendant, through its officers and agents, wilfully, maliciously, and in wanton disregard of the rights of the plaintiff, and in open violation of the laws of the State of South Carolina, refused to allow the said deputy to inspect its books, and thereby prevented him from executing the said warrant.
"V. That by reason of the defendant's refusal to deliver the said cotton to the plaintiff, and its refusal to allow either the plaintiff or the sheriff to inspect its books as aforesaid, the plaintiff has suffered damage to the amount of two thousand dollars."
The defendant made a motion to strike out so much of paragraph four as alleged what was done by magistrate Hudgins or his constable, and what the defendant did with reference thereto; also, so much of paragraph five as relates to the refusal of the defendant to allow the sheriff to inspect its books, which motion was overruled.
The jury rendered a verdict in favor of the plaintiff for five hundred dollars; whereupon the defendant made a motion for a new trial, which was likewise refused. *Page 567 
The defendant appealed upon exceptions, which will be set out in the report of the case, except the twelfth, which was abandoned.
The first question that will be considered is whether his Honor, the presiding Judge, erred in overruling the objection to the constitutionality of the act of 1894, 21 St., 793, on the ground that the title and the body of the act do not correspond. That act is as follows:
"An act to require cotton buyers to number each bale of cotton bought with same number that is put upon cotton bills and books.
"Sec. 1. Be it enacted by the Senate and House of Representatives of the State of South Carolina, now met and sitting in General Assembly, and by the authority of the same, That from and after the passage of this act, each and every cotton buyer in this State, buying from the initial seller, shall be required to keep a book in which shall be inserted the number of bales of cotton bought by him. He shall number the bales of cotton bought by him, the name of those from whom he purchases, and shall give to the seller a cotton bill, on which shall be put the number of the bale or bales of cotton bought from him. The number on the bale of cotton on his books and on the cotton bill shall be the same number.
"Sec. 2. That such books of all cotton buyers shall be open to public inspection.
"Sec. 3. That any person violating the provisions of the first section of this act shall, on conviction, be fined in a sum not exceeding one hundred dollars or imprisonment not exceeding thirty days."
Section 5, article VI., of the Constitution, contains the following provisions: "The General Assembly, at its first session after the adoption of this Constitution, shall provide for the appointment or election of a commissioner, whose duty it shall be to collect and revise all the general statute law of this State then of force as well as that which shall be *Page 568 
passed from time to time, and to properly index and arrange the said statutes when so passed. And the said commissioner shall reduce into a systematic code the general statutes, including the Code of Civil Procedure, with all amendments thereto, and shall, on the first day of the session of the year 1901, and at the end of every subsequent period of not more than ten years, report the result of his labors to the General Assembly, with such recommendations and suggestions as to the abridgment and amendments as may be deemed necessary and proper. Said report when ready to be made shall be printed and a copy thereof laid upon the desk of each member of both houses of the General Assembly on the first day of the first session, but shall not be taken up for consideration until the next session of the General Assembly. The said Code shall be declared by the General Assembly, in an act passed according to the forms of this Constitution for the enactment of laws, to be the only general statutory law of the State; but no alterations or additions to any of the laws therein contained shall be made except by bill passed under the formalities heretofore prescribed for the passing of laws."
In pursuance of the foregoing requirements of the Constitution, an act was passed in 1902, entitled "An act to declare the Code as submitted by the Code Commissioner of South Carolina to be the only statutory law of the State."
The act of 1894 was incorporated in the Code of Laws as section 1546, except the title thereof, and the third section is made a part of the Criminal Code. Therefore, the provisions of said act, without reference to its title, became a part of the only statutory law of the State, and the objection was properly overruled. Edwards v. Ry., 66 S.C. 277, 44 S.E.R., 790. Furthermore, the body of the act was germane to the subject expressed in the title thereof. State
v. O'Day, 74 S.C. 448.
Those exceptions raising the question that the act is unconstitutional on the ground that it permits unreasonable *Page 569 
searches and seizures, and that it, in effect, requires a person to testify against himself, cannot be sustained, for the reason that this is neither a criminal proceeding, nor is it an action to declare a forfeiture.
The exceptions assigning error in refusing to strike out certain allegations of the complaint cannot be sustained, as there was no abuse of discretion.
The fifth exception must be overruled, for the reason that if the Circuit Judge erred in stating the issues raised by the pleadings, it was the duty of the defendant's attorney to call his attention to the fact, if there was an intention to assign it as a ground of error.
The sixth exception cannot be sustained, as the jury did not render a verdict for nominal damages.
The seventh exception cannot be sustained, for the reason that the complaint alleged a violation of the plaintiff's rights in the cotton, as well as his right to inspect the books.
When the portions of the charge set out in the ninth exception are considered in connection with the entire charge, it will be seen that they are free from error.
The next question is whether there was any testimony tending to show that the plaintiff was entitled to punitive damages. The defendant knew that there was a statute requiring it to allow its books to be inspected, and yet it refused such inspection. The motive which prompted the refusal was a question for the jury.
The thirteenth exception must be overruled, for the reason that the ruling of the presiding Judge only prevented the witnesses from testifying as to the details.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.